Citation Nr: 9910738	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for reflux esophagitis, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for eczema/keratoderma, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
problem, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a right middle 
finger injury.

8.  Entitlement to assignment of a higher (compensable) 
rating for acne.

9.  Entitlement to assignment of a higher (compensable) 
rating for a varicocele.

10.  Entitlement to assignment of a higher rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

11.  Entitlement to assignment of a higher (compensable) 
rating for hemorrhoids.

12.  Entitlement to assignment of a higher (compensable) 
rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1992, including service in the Southwestern Asia theater of 
operations during the Persian Gulf War from September 1990 to 
April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision by 
the Louisville, Kentucky, Regional Office of the Department 
of Veterans Affairs (VA).  The claims file was subsequently 
transferred to the St. Paul, Minnesota, Regional Office (RO).

The issue of entitlement to service connection for a 
respiratory problem, to include as due to an undiagnosed 
illness, will be addressed in the REMAND portion of this 
decision, following the ORDER.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's medically diagnosed reflex esophagitis was 
not manifested during his period of active military service 
and is not otherwise shown to be related to such service. 

3.  The veteran's complaints of fatigue have been medically 
attributed to medication for his PTSD. 

4.  The veteran's medically diagnosed eczema and keratoderma 
were not manifested during his period of active military 
service and are not otherwise shown to be related to such 
service.

5.  The veteran's medically diagnosed sinusitis was not 
manifested during his period of active military service and 
is not otherwise shown to be related to such service.

6.  There is no medical evidence of current hearing loss 
disability for VA purposes.

7.  There is no medical diagnosis of current disability of 
the right middle finger.

8.  The veteran's service-connected acne disability is 
currently productive of no more than mild pustules on a 
nonexposed surface.

9.  The veteran's service-connected varicocele disability is 
manifested by a mass in the right testicle, and subjective 
complaints of itching.

10.  The veteran's service-connected PTSD symptoms are 
productive of no more than definite social and industrial 
impairment, or no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

11.  The veteran's service-connected hemorrhoids are 
currently productive of minimally symptomatic internal 
hemorrhoids, but there is no current objective evidence of 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.

12.  The veteran's service-connected hypertension is 
manifested by recent blood pressure readings reflecting 
diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  Reflux esophagitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1998).

2.  Chronic fatigue was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1998).

3.  Eczema/keratoderma was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1998).

4.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R.§§ 3.303, 3.317 
(1998).

5.  The veteran's claim of entitlement to service connection 
for hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The veteran's claim of entitlement to service connection 
for residuals of a right middle finger injury is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The schedular criteria for a compensable rating for 
service-connected acne have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (1998).

8.  The schedular criteria for a compensable rating for a 
service-connected varicocele have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code 7524 (1998).

9.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125- 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1-4.14, 
4.125- 4.130, Diagnostic Code 9411 (1998).

10.  The schedular criteria for a compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).

11.  The schedular criteria for a 10 percent evaluation (but 
no higher) for service-connected hypertension have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Undiagnosed Illness

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are well-grounded.  38 U.S.C.A. 
§ 5107(a).  In that regard, the record reflects that the 
veteran had active military service in the Southwest theater 
of operations during the Persian Gulf War.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 regarding chronic disability 
due to undiagnosed illness apply.  The veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render the veteran's 
claims plausible.  The Board finds that the evidence of 
record allows for equitable resolution of the claims on 
appeal, and that the duty to assist the veteran in 
establishing these claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 
38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness, which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent of more 
between the end of such service and December 31, 2001.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Further, VA regulations provide that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see also 
38 U.S.C.A. § 1117.  Signs or symptoms which may be 
manifestations of undiagnosed illnesses include, but are not 
limited to, fatigue, joint pain, symptoms involving the skin, 
and neuropsychological signs.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

The veteran essentially contends that he currently suffers 
from disorders manifested by reflux esophagitis, chronic 
fatigue, eczema/keratoderma, and sinusitis, all of which are 
related to his active military service, including the time he 
spent in the Southwest Asia theater of operations during the 
Persian Gulf War.  The veteran maintains that he was 
stationed near a refinery, and exposed to much dust and 
smoke.  The Board has thoroughly reviewed each of the 
veteran's claims in light of the evidence of record and the 
above-referenced laws and regulations.  However, for the 
reasons and bases set forth below, the Board finds that the 
veteran's claims must be denied.

A.  Reflux Esophagitis

The veteran's service medical records are negative for 
complaints or clinical findings related to reflux 
esophagitis.  On separation examination in February 1992, the 
veteran denied having frequent indigestion, stomach trouble 
and throat trouble, and no clinical finding related to reflux 
esophagitis were reported.  Following service separation, in 
February 1994 the veteran underwent a VA examination.  The 
veteran complained of pain in his esophagus, which he 
indicated was worse when lying down.  The diagnosis was 
"possible reflux esophagitis."  A May 1994 private medical 
record references esophagitis.  A March 1995 VA outpatient 
treatment record reveals that the veteran was seen with 
complaints of reflux symptoms, including burning and 
discomfort in his chest.  The veteran indicated that his 
symptoms were previously controlled by Tagamet.

More recently, in August 1997 the veteran underwent an 
additional VA examination and was diagnosed with 
gastroesophageal reflux.  The examiner stated that the upper 
GI was negative for ulcerations, but the veteran periodically 
had intermittent reflex that occurred at night, which "could 
certainly be aggravated by his weight and the fact that [the 
veteran] tends to be more anxious at night, which in turn 
increases acid secretion."

It appears from the above that the pertinent symptomatology 
reported by the veteran has been attributed to reflux 
esophagitis by trained medical personnel.  As the symptoms 
have been attributed to a known clinical diagnosis, there is 
no basis for establishing service connection due to an 
undiagnosed illness under 38 U.S.C.A. § 1117.  

Moreover, the veteran's service medical records are negative 
for reflux esophagitis, and as there is otherwise no 
persuasive evidence of a relationship between the current 
reflux esophagitis and the veteran's military service.  There 
is therefore also no basis for establishing service 
connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  It appears from the evidence of record that the 
veteran developed esophagitis after service.

B.  Chronic Fatigue

The veteran's service medical records, including the report 
of discharge examination in February 1992, are negative for 
any complaints of chronic fatigue.  Following service 
separation, in a February 1994 VA examination, the veteran 
complained of chronic fatigue, and stated that he never felt 
rested, even after sleeping.  He also stated that he didn't 
feel nearly as good as before he went to the Persian Gulf.  
In a March 1995 hearing, the veteran testified that ever 
since he returned from Desert Storm that his energy level had 
decreased.  In August 1997, the veteran underwent a VA 
examination, and the examiner concluded that the veteran 
experienced fatigue as secondary to the Zoloft medication he 
was taking for his service-connected PTSD.

In light of the foregoing evidence, the Board finds that the 
fatigue reported by the veteran has been attributed to 
treatment for a diagnosed illness.  Therefore, there is no 
basis for establishing service connection for fatigue due to 
an undiagnosed illness under 38 U.S.C.A. § 1117.  Moreover, 
there is no medical evidence suggesting that the claimed 
fatigue in the present case is a separate disability capable 
of service connection under 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 or as secondary to the veteran's PTSD under 
38 C.F.R. § 3.310.  Rather, it appears that the fatigue is 
simply a symptom related to the service-connected PTSD.  In 
sum, the preponderance of the evidence is against entitlement 
to service connection for fatigue.  

C.  Eczema/Keratoderma

The veteran's service medical records are negative for any 
findings of eczema or keratoderma.  Following separation from 
service, in January 1994 the veteran underwent a VA 
examination and was diagnosed with xerosis eczema, currently 
minimally active, and keratoderma involving the soles of his 
feet.  The examiner noted eczema on the veteran's trunk and 
arms, manifested by slightly scaling patches.  The examiner 
also noted that the soles of the veteran's feet manifested 
thickened plaques with superficial fissures over the heels.  
In a March 1995 hearing, the veteran testified that since he 
returned from Desert Storm, he has had rashes on his arms.  
He also has had problems with the skin on his feet, which was 
cracked and painful.

The evidence of record reveals an established diagnosis of 
eczema and keratoderma.  Consequently, there is no basis for 
establishing service connection due to an undiagnosed 
illness, under 38 U.S.C.A. § 1117.  Moreover, as the 
veteran's service medical records are negative for complaints 
of eczema and keratoderma, and as the medical evidence does 
not establish a relationship between any current eczema and 
keratoderma and an incident of the veteran's military 
service, there is also no basis for establishing service 
connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

D.  Sinusitis

The veteran's service medical records do not show any 
complaints or clinical findings related to sinusitis.  On 
separation examination in February 1992, the veteran denied 
ear, nose, or throat trouble, chronic or frequent colds, and 
sinusitis.  His sinuses were clinically evaluated as normal 
at that time.  Following separation from service, private 
medical records from the Redwood Falls Hospital reveal that 
in October 1992 that the veteran was seen with complaints of 
severe headaches; it was noted that there was tenderness to 
the frontal sinuses, especially the right sinus.  An x-ray of 
the sinuses revealed thickening in the right sinus.  In 
February 1994, the veteran underwent a VA examination and it 
was noted that both nares were dry and slightly erythematous, 
with slight right septal deviation.  A second VA examination 
conducted in February 1994 described the veteran's nose as 
normal.

A VA outpatient treatment record dated in February 1995, 
reveals that the veteran was periodically seen with 
complaints of recurrent sinus infection.  A February 1995 VA 
x-ray report reveals findings consistent with a left 
maxillary sinusitis with bilateral retention cysts in 
maxillary sinuses, most marked on the left.  An August 1995 
VA hospitalization report reveals that the veteran was seen 
with complaints of severe pain over his right eye; the 
diagnosis was frontal sinusitis, and he was discharged with 
medications, including an inhaler.  More recently, VA medical 
records dated in August 1997 confirm a diagnosis of chronic 
sinusitis.  

With a medical diagnosis of sinusitis, there is no basis for 
establishing service connection due to an undiagnosed illness 
under 38 U.S.C.A. § 1117.  With regard to direct service 
connection under the provisions of 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303, there also does not appear to be a basis 
for service connection.  The veteran's sinusitis was first 
manifested several months after his discharge from service.  
The preponderance of the evidence is against a finding that 
this disorder was manifested during service or is otherwise 
related to service.  While sinusitis was manifested within 
one year of discharge, this disorder is not a chronic disease 
under 38 C.F.R. § 3.307 for purposes of presuming service 
connection.  

E.  Conclusion

In reviewing the foregoing issues, the Board notes that in 
addition to reviewing the medical evidence of record, the 
Board has considered all the veteran's statements and 
testimony, including the statements and testimony of his wife 
and the copies of the letters he sent to his wife while he 
served in the Persian Gulf.  Nevertheless, such evidence does 
not alter the outcome of the foregoing claims.  In that 
regard, the Board notes that the copies of the letters the 
veteran wrote while in the Persian Gulf primarily refer to 
complaints of diarrhea (for which service connection has 
already been granted).  Additionally, the Board notes that 
even presuming the truthfulness of the veteran's statement, 
regarding the claimed disorders, as analyzed above, there 
have been definitive diagnoses for the veteran's complaints 
of reflux esophagitis, chronic fatigue, eczema/keratoderma, 
and sinusitis.  As such, there is no basis to attribute those 
disorders to an "undiagnosed illness," within the meaning 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Furthermore, as 
the veteran and his spouse are lay persons, they are not 
competent to causally relate any current disorders to an 
incident of his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (laypersons are not competent 
to render medical opinions).

In reviewing the foregoing issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), however, there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise allow for a favorable 
resolution of the veteran's claims.


II.  Service Connection - Hearing Loss and Right Middle 
Finger

The law provides that service connection may be granted for 
disability resulting from an injury or disease incurred or 
aggravated while in active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  Savage, 10 Vet. App. at 
498.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A. Hearing Loss

The veteran claims that he has hearing loss as a result of 
his active military service.  The Board notes that in 
establishing service connection for hearing loss, the focus 
is on the veteran's current condition.  If there is a current 
hearing disability, evidence must be submitted that 
establishes a causal connection between service and the 
current disability.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993), see also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) (service connection for hearing loss requires not only 
a current disability, but also a finding of a relationship 
between that disability and an injury or disease in service). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when there is an auditory threshold 
of 40 decibels or greater in frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz; or, when at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz have an 
auditory threshold of 26 decibels or more; or, when speech 
recognition scores are less than 94 percent using the 
Maryland CNC Test.  See 38 C.F.R. § 3.385.

The most recent audiological evidence of record is reflected 
in an August 1997 VA examination report.  The examiner stated 
that the veteran's audiogram revealed normal hearing 
bilaterally, with normal word discrimination and normal 
tympanograms.  In that regard, the Board notes that the 
veteran's bilateral auditory pure tone thresholds were less 
than 26 decibels at all frequencies.  Additionally, the 
veteran's bilateral speech recognition scores were not less 
than 94 percent using the Maryland CNC Test.  In short, the 
veteran has presented no evidence of a current hearing 
disability.  See 38 C.F.R. § 3.385.  In fact, the Board notes 
that the record is devoid of any evidence of hearing loss 
either during service, or following service separation.  
Consequently, even accepting that the veteran may have 
experienced acoustic trauma in service, in the absence of 
evidence of a current disability, there can be no valid 
claim, and the veteran's claim must be denied as not well 
grounded.  See Epps, 126 F. 3d at 1468. 

B.  Right Middle Finger

The veteran has filed a claim for service connection for 
residuals of an injury to the right middle finger.  A review 
of the veteran's service medical records reveals that in July 
1987, the veteran was seen with a swollen right middle 
finger, which was diagnosed as a sprain.  His service 
separation report was negative for any residuals of a right 
middle finger injury.  Following separation from service, a 
February 1994 VA examination report reveals that the veteran 
was not aware why his right middle finger was being examined.  
There were no findings made as to a right middle finger 
disability.  In a March 1995 hearing at the RO, the veteran 
testified that his right middle finger did not bother him, 
and it was not "a priority issue concern" of his at that 
time.  He stated that although it was not bothering him then, 
it may be a different issue when he turns 80 and his finger 
is stiff.  There is no other medical evidence of record of a 
right middle finger disability. 

In light of the foregoing, the Board finds that although the 
veteran was treated for a right middle finger sprain in 
service, there is no medical diagnosis of current disability 
of the right middle finger.  See Epps, 126 F. 3d at 1468.  
The Board acknowledges the veteran's concern that his finger 
may cause him difficulty in the future, however, the Board 
points out that service connection may only be established 
for current disabilities, not for possible future 
disabilities.  In the absence of evidence of a current right 
middle finger disability, the veteran's claim must fail as 
not well grounded. 

C.  Conclusion

The Board notes that as the veteran does not appear to have 
any medical expertise or training, he is not competent to 
comment on the presence of a current disorder and to causally 
relate any current disorder to an incident of active service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay 
assertions of medical etiology cannot constitute evidence to 
render a claim well grounded under section 5107(a)); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons are 
not competent to render medical opinions).  Rather, competent 
medical evidence is required to establish both a current 
diagnosis, and a nexus, or link, to active military service, 
in order to satisfy the elements of a well grounded claim.  

The Board is unaware of the existence of any additional 
evidence, that would well-ground the veteran's claims for 
service connection for hearing loss and for a right middle 
finger injury.  See McKnight v. Gober, 131 F.3d 1483 ( Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board also views its discussion as sufficient to inform 
the veteran of any evidence necessary to complete his 
application for claims for service connection for hearing 
loss and for a right middle finger disorder.  In that regard, 
competent medical evidence is needed of a current diagnosis 
of the claimed disorders, as well as a causal relationship, 
established by a competent medical opinion, between the 
current disorders and an incident of the veteran's active 
military service.

III.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for a compensable evaluation for acne, for a 
compensable evaluation for a varicocele, for an evaluation in 
excess of 30 percent for PTSD, for a compensable evaluation 
for hemorrhoids, and for a compensable evaluation for 
hypertension, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  These issues arise from the original 
assignment of a disability evaluation following an award of 
service connection, and, as such, the claims for higher 
evaluations are well-grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in developing facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20. 

A.  Acne

The veteran was granted service connection for acne in a 
November 1994 rating decision, and a noncompensable 
evaluation was assigned from November 1993.  That decision 
was based on evidence that included the veteran's service 
medical records, which reflected in-service treatment for 
acne, as well as a January 1994 post-service VA examination 
report, which reflected a skin condition on the veteran's 
chest and back, consistent with acne.  The noncompensable 
evaluation has remained in effect, and is the subject of this 
appeal.

The RO assigned a noncompensable percent evaluation for acne 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806, which 
sets forth the criteria for eczema.  See 38 C.F.R. § 4.20.  
According to those rating criteria, a noncompensable 
evaluation is assigned if there is evidence of slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
evidence of exfoliation, exudation, or itching if involving 
an exposed surface or extensive area; a 30 percent evaluation 
requires exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806. 

Following the veteran's January 1994 VA examination, there is 
no other recent medical evidence of record regarding the 
veteran's service-connected acne.  In a March 1995 hearing, 
the veteran testified that he had acne on his back and his 
upper neck, but he did not have acne on his face very often.  
The Board has reviewed the evidence of record in light of the 
above-noted schedular criteria, and the Board finds that the 
currently assigned noncompensable evaluation is appropriate, 
and there is no basis for a compensable evaluation.  In that 
regard, there is no evidence of record that the veteran's 
acne manifests exfoliation, exudation, or itching that 
involves an exposed surface or extensive area, such that a 10 
percent evaluation would be warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Rather, at most, the 
veteran's acne is productive of slight, if any, exfoliation, 
exudation, or itching, on a nonexposed surface.  As such, the 
appeal is denied.

B.  Varicocele

In a November 1994 rating decision, the veteran was granted 
service connection for a varicocele, and a noncompensable 
evaluation was assigned from November 1993.  The 
noncompensable evaluation has remained in effect, and is the 
subject of this appeal.  The decision to grant service 
connection for a varicocele was based on evidence including 
the veteran's service medical records, which revealed that 
the veteran was treated in service for a right testicle mass, 
as well as a post-service VA examination report, dated in 
January 1994, which contains a diagnosis of a varicocele, 
grade III.  

The RO evaluated the veteran's varicocele disability by 
analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7524, which 
sets for the criteria for rating testes removal.  38 C.F.R. 
§ 4.20.  A noncompensable evaluation is assigned for removal 
of one testicle, and a 30 percent evaluation is assigned for 
removal of both testes.  The Board notes that Diagnostic Code 
7523 also provides for a 0 percent rating for atrophy of one 
testis.  

The Board notes that the most recent medical evidence of 
record addressing the veteran's service-connected varicocele 
disability, is the January 1994 VA examination report noted 
above.  Additionally, in a March 1995 hearing, the veteran 
testified that he experienced itching, due to the varicocele.  
In light of the evidence of record, the Board finds no basis 
for a compensable evaluation.  In that regard, the Board 
reiterates that the veteran's varicocele disability has been 
rated by analogy to testes removal.  As the veteran's 
service-connected varicocele only affects one testicle, there 
is simply no basis to evaluate the disability by analogy to 
removal of both testes, which would trigger the next higher 
disability evaluation.  As such, the appeal is denied.

C.  PTSD

In a November 1994 rating decision, the veteran was granted 
service connection for PTSD, and a 10 percent evaluation was 
assigned, effective November 1993.  The veteran disagreed 
with that evaluation, and in a September 1995 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 30 percent, effective from November 1993.  The veteran 
continued to express his disagreement with the 30 percent 
evaluation, which is the subject of this appeal. 

Initially, the Board notes that after the veteran initiated 
this appeal, the regulations pertaining to evaluation of 
mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (1998) (hereinafter referred to as 
"new" or "current" regulations). Generally, where the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Although not determinative to the 
outcome of the present appeal, the Board notes that in Rhodan 
v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood 
v. West, No. 97-25), the United States Court of Veterans 
Appeals (Court) emphasized that where compensation is awarded 
or increased "pursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue."  Id. at 4; citing 38 U.S.C.A. 
§ 5110(g) (West 1991).  In short, the Court found that this 
rule prevented the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law.  Accordingly, in the present case, even if an increased 
rating were to be granted pursuant to the amended version of 
the regulations, if such were warranted, the effective date 
of that increase could not be prior to the effective date of 
that law change, or November 7, 1996.  

The Board notes that in a December 1997 Supplemental 
Statement of the Case, the RO considered the veteran's claim 
under the current version of the regulations and determined 
that an evaluation in excess of 30 percent was not warranted.  

The RO assigned the veteran a 30 percent evaluation for PTSD 
with depression pursuant to the former version of the 
regulations for evaluating mental disabilities, which are set 
forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
Under those regulations, a 30 percent rating requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
initiative, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the United States Court of 
Veterans Appeals to construe the term "definite" in a 
matter that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 
301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The Board has thoroughly reviewed the evidence of record, 
however, for the following reasons and bases, the Board finds 
that the currently assigned 30 percent evaluation is 
appropriate, and there is no basis for assigning a higher 
evaluation for PTSD at this time, under either the former or 
current version of the rating criteria.  

In that regard, the Board notes that in a March 1995 hearing, 
the veteran's wife testified that he had become irritable, 
and the veteran stated that he would get claustrophobic when 
around other people.  He was not receiving any group therapy 
at that time.  In June 1996, the veteran underwent a VA 
examination and was diagnosed with mild PTSD.

More recently, in August 1997, the veteran underwent a VA 
PTSD examination and it was noted that he was attending 
school towards certification as a registered nurse; he was 
also working 25 hours per week in a nursing home.  The 
veteran was taking Sertraline medication, but he was not 
seeing a psychologist at that time.  He complained of 
difficulty sleeping and some nightmares, as well as mildly 
intrusive memories and flashbacks.  The examiner indicated 
that the veteran was reasonably neat in appearance, pleasant, 
oriented, and cooperative.  His speech was normal, and 
associations were coherent.  The veteran reported memory gaps 
for wartime events.  There was no evidence of psychosis, and 
the veteran denied suicidality.  The diagnosis was mild PTSD.  
The Global Assessment of Functioning (GAF) score was 70, as 
compared to a score of 75 in a February 1994 VA examination. 

The Board finds that the foregoing symptomatology represents 
a degree of occupational and social impairment that is more 
than moderate, but less than large.  Although the veteran 
displays symptoms of sleep impairment, and feelings of 
anxiety, the records reveal that he appears to be generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  The Board finds no evidence of 
record that the veteran has circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, or impaired judgment.  The 
Board acknowledges the veteran's complaints of memory loss, 
however, in the most recent VA examination the veteran denied 
amnesia, and his complaints of memory loss appeared to be 
more related to wartime experiences.  Moreover, in that 
examination, the veteran reported that he was close with his 
family, and he had been planning for the future, in regard to 
his studies.  In several of the examinations of record, the 
veteran has been consistently characterized as cooperative, 
alert, oriented, and pleasant, with coherent speech.  His 
main complaint appears to have been sleeping.   The veteran 
has never been assigned a GAF score lower than 70, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), see 38 C.F.R. § 4.130, is indicative of 
mild symptoms, or some difficulty in social and occupational 
functioning, but the person is generally functioning well, 
with meaningful interpersonal relationships. 

In light of the foregoing, the Board is not persuaded that 
the veteran's PTSD is disabling to such a degree as to 
warrant an evaluation in excess of 30 percent  under either 
version of the rating criteria.  In conclusion, after a 
review of all the evidence of record, the Board finds that 
the currently assigned 30 percent evaluation is appropriated.  
See 38 C.F.R. §§ 4.125- 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.125- 4.130, Diagnostic Code 9411 (1998).


D.  Hemorrhoids

In a November 1994 rating decision, the veteran was granted 
service connection for hemorrhoids, and a noncompensable 
evaluation was assigned, which has remained in effect.  That 
decision was based on in-service evidence of hemorrhoids, as 
well as findings in a post-service January 1994 VA 
examination, which diagnosed the veteran with grade I 
internal hemorrhoids.

The RO assigned a noncompensable evaluation for the veteran's 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336, which prescribes a zero percent evaluation for mild or 
moderate hemorrhoids; a 10 percent evaluation requires 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences.  

The Board has reviewed the evidence of record in conjunction 
with the foregoing schedular criteria, however, the Board 
finds that the currently assigned noncompensable evaluation 
is appropriate, and the preponderance of the evidence is 
against assignment of a compensable evaluation.  A review of 
the more recent medical evidence of record reveals that in 
August 1997, the veteran was seen with complaints of an itchy 
anus, although he stated that he had not had a problem with 
his hemorrhoids for a long time.  His major problem at that 
time was loose stools.  Upon VA examination, the impression 
was minimally symptomatic internal hemorrhoids; there were no 
external hemorrhoids, and there was no excoriation or 
inflammation of the tissues.  

There is no medical evidence of record that the veteran's 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, or manifest frequent occurrences, 
such that a 10 percent evaluation would be warranted.  
Rather, the veteran's hemorrhoids are at most mildly 
disabling, reflecting the currently assigned noncompensable 
evaluation.  As such, the appeal as to this issue is denied.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

E.  Hypertension

In a November 1994 rating decision, the veteran was granted 
service connection for hypertension, and a noncompensable 
evaluation was assigned, which has remained in effect and is 
the subject of this appeal.  That decision was based on the 
veteran's service medical records, which revealed several 
elevated blood pressure readings, as well as a February 1994 
VA examination report, which contains a diagnosis of 
hypertension, with a blood pressure reading of 170/98.

Initially, the Board notes that during the pendency of this 
appeal, the regulations for evaluating disabilities of the 
cardiovascular system were amended, effective January 12, 
1998.  See 62 Fed. Reg. 65207 - 65224 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  The rating criteria for evaluating 
hypertension essentially added a new requirement that all 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days and by 
adding criteria for isolated systolic hypertension.  The 
Board reviews this issue under both the old and new criteria.  

The veteran was assigned a noncompensable rating for 
hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which prescribes a 10 percent evaluation for 
hypertension if there is evidence of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more for an individual who requires continuous 
medication for control; a 20 percent rating is assigned if 
diastolic pressure is predominantly 110 or more with definite 
symptoms.  A 40 percent rating is assigned if diastolic 
pressure is predominantly 120 or more with moderately severe 
symptoms.

The Board notes that a November 1994 VA medical record 
reflects a blood pressure reading of 170/92; another November 
1994 reading was 160/78; a December 1994 reading was 181/88.  
In a May 1996 VA medical record, the veteran's blood pressure 
was 168/94.  In a June 1996 VA examination, the veteran's 
blood pressure readings were 160/105 in the left arm, and 
150/100 in the right arm.  His chest was clear to percussion 
and auscultation, his heart was not enlarged, and there were 
no murmurs.  The diagnosis was essential hypertension.  More 
recently, in an August 1997 VA examination, the veteran's 
blood pressure was 150/90.  The veteran was diagnosed with 
hypertension, and the examiner opined that although the 
veteran was not currently under treatment for hypertension, 
he probably should be.  

In light of the more recent medical evidence noted above, the 
Board finds that the veteran's hypertension more closely 
approximates the schedular criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
See 38 C.F.R. § 4.7.  The veteran has had several diastolic 
blood pressure readings of at least 100, as well as a few 
systolic readings over 160.  In short, resolving all 
reasonable doubt in the veteran's favor, see 38 C.F.R. § 4.3, 
the Board finds that the evidence supports a 10 percent 
evaluation for hypertension.

However, it is readily clear that the criteria for the next 
higher rating of 7101.  The record does not show diastolic 
pressure predominantly 110 or more with definite symptoms or 
systolic pressure predominantly 200 or more. 

F.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than a noncompensable 
evaluation for acne, a noncompensable evaluation for a 
varicocele, a 30 percent evaluation for PTSD, a 
noncompensable evaluation for hemorrhoids, and a 10 percent 
evaluation for hypertension.

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of more 
than the currently assigned evaluations.

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for reflux esophagitis, for 
chronic fatigue, for eczema/keratoderma, and for sinusitis is 
not warranted.  The veteran's claims of entitlement to 
service connection for hearing loss and for a right middle 
finger injury are not well-grounded.  Entitlement to a higher 
(compensable) rating for acne is not warranted.  Entitlement 
to a higher (compensable) rating for a varicocele is not 
warranted.  Entitlement to a rating in excess of 30 percent 
for PTSD is not warranted.  Entitlement to a higher 
(compensable) rating for hemorrhoids is not warranted.  To 
this extent, the appeal is denied. 

Entitlement to a 10 percent rating for hypertension is 
warranted.  To this extent, the appeal is granted. 


REMAND

The veteran's service medical records are negative for any 
evidence of a respiratory disorder.  Following separation 
from service, private medical records from the Redwood Falls 
Municipal Hospital, dated in July 1993, reveal that the 
veteran was diagnosed with bronchitis.  In February 1994, the 
veteran underwent a VA examination and reported that he had 
been stationed near a refinery, and exposed to much smoke and 
dust.  Physical examination revealed clear lungs.  Private 
medical records from R.O. Schroppel, M.D., reveal that in 
April, May, and June 1994, the veteran was seen with 
complaints of shortness of breath.  His lungs sounded clear, 
and the chest x-ray was normal.

More recently, in August 1997 the veteran underwent a VA 
examination, which revealed a negative chest x-ray, and 
normal pulmonary function studies, including normal 
spirometry, and normal full volume loops.  The examiner noted 
that the veteran complained of waking up gasping for breath, 
and the examiner indicated that the most likely etiology was 
anxiety, although sleep apnea could not be ruled out in view 
of the fact that the veteran snored, was overweight, and was 
falling asleep during the day.  A sleep study was 
recommended.

In light of the foregoing, it appears that since service 
separation, the veteran has had respiratory complaints 
associated with bronchitis, shortness of breath, and waking 
at night gasping for breath.  However, aside from the 
diagnosis of bronchitis, there has been no definitive medical 
opinion provided regarding the etiology of the veteran's 
complaints of shortness of breath.  

As such, this case is REMANDED to the RO for the following:

1.  The veteran should be afforded VA 
examination to ascertain whether his 
complaints of shortness of breath, 
including his complaints of waking up 
gasping for breath, can be attributed to 
a known medical diagnosis.  The examiner 
is requested to perform pulmonary 
function studies, as well as any other 
appropriate tests and studies.  If deemed 
necessary, the examiner is also requested 
to perform a sleep study.  All clinical 
findings should be reported in detail, 
including complaints and symptoms, if 
present.  The complete rationale for each 
opinion expressed must be provided.  The 
claims file must be made available to the 
examiner for review.

2.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim for entitlement to service 
connection for a respiratory problem, to 
include as due to an undiagnosed illness.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


